Citation Nr: 1037825	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Propriety of the severance of service connection for the 
residuals of a left elbow injury.

2.  Propriety of the severance of service connection for a left 
forearm disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserves, to include a certified 
period of active duty for training from March 30, 1964, to August 
28, 1964.  The appellant was discharged from the Army Reserves on 
July 15, 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg (RO).

In February 2008, the Board found that the severance of service 
connection for the appellant's residuals of a left elbow injury 
and a left forearm disorder was proper.  The appellant then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2009, the appellant's representative 
and VA's Office of General Counsel filed a Joint Motion 
requesting that the Court vacate the Board's February 2008 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an Order in January 
2010 granting the Joint Motion, and remanded the case to the 
Board.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
equitable disposition of the instant case have been completed.

2.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection.

3.  The record does not reflect that the November 2001 rating 
decision that granted service connection for residuals of a left 
elbow injury and for a left forearm disorder was clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The severance of service connection for residuals of a left 
elbow injury was improper.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1153 (West 1991 & 2002); 38 C.F.R. §§ 3.6, 3.105, 3.203, 3.303 
(2001 & 2009).

2.  The severance of service connection for a left forearm 
disorder was improper.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 
1153 (West 1991 & 2002); 38 C.F.R. 
§§ 3.6, 3.105, 3.203, 3.303 (2001 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
appellants in the development of claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

VA's duties under the VCAA are triggered by the receipt of a 
claim.  In the case of severance of service connection, there has 
been no claim and, thus, the duties are not applicable.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. 
Principi, 15 Vet. App. 407 (2002).  However, 38 C.F.R. § 
3.105(d), contains notice provisions and procedural safeguards, 
which the Board finds have been satisfied in this case and will 
be discussed in greater detail below.  See Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 
(1994).  Regardless, the Board is taking action favorable to the 
appellant herein.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the appellant served in the Army Reserves, which 
included a period of active duty for training from March 30, 
1964, to August 28, 1964.  The appellant was ultimately 
discharged from the Army Reserves on July 15, 1968.  In April 
2000, the appellant submitted a claim of entitlement to service 
connection for residuals of a left elbow injury and a claim of 
entitlement to service connection for a left forearm disorder, 
which were both granted in November 2001.  Pursuant to a March 
2004 rating decision, VA proposed to sever service connection for 
the appellant's residuals of a left elbow injury and for his left 
forearm disorder.  In June 2004, the proposed severance was 
effectuated; thereafter, the appellant perfected an appeal to the 
Board.  In February 2008, the Board found that the severance of 
service connection for the appellant's residuals of a left elbow 
injury and for a left forearm disorder was proper.  The appellant 
disagreed and appeal to the Court.  Pursuant to the directives of 
a December 2009 Joint Motion for Remand, the Court vacated the 
Board's February 2008 decision and remanded the appellant's 
claims to the Board.  Specifically, the Court determined that the 
Board incorrectly applied the standard of review and did not 
provide an adequate statement of the reasons and bases for the 
decision.

The appellant contends that he was working in Nashville, 
Tennessee, prior to March 10, 1968.  He traveled from Nashville, 
Tennessee, to Wilmington, North Carolina, on March 8 or 9, 1968, 
for Army Reserves training on March 10 and 11, 1968.  The 
appellant asserted that he was experiencing flu-like symptoms the 
night of March 9, 1968, and was unable to participate in the 
training on Saturday March 10, 1968.  He recovered enough from 
his flu-like symptoms to participate in training on Sunday March 
11, 1968.  After the appellant was released on March 11, 1968, he 
contends that his flu-like symptoms prevented him from traveling 
and, thus, he stayed in a Wilmington, North Carolina, hotel or 
motel to recuperate until either March 14 or 15, 1968.  Then, on 
either March 14 or 15, 1968, the appellant drove back to 
Nashville, Tennessee.  During his trip back to Nashville, 
Tennessee, at 12:30 am on March 17, 1968, the appellant was 
involved in a motor vehicle accident, injuring his left elbow and 
left forearm.  In July 1968, the appellant returned to 
Wilmington, North Carolina, for additional training.  Pursuant to 
an examination, the appellant was deemed medically unfit for 
continued service in the Army Reserves and was discharged, 
effective July 15, 1968.

In April 2000, the appellant submitted a claim of entitlement to 
service connection for residuals of a left elbow injury and a 
claim of entitlement to service connection for a left forearm 
disorder, both of which were granted in November 2001.

Subject to the limitations contained in 38 C.F.R. §§ 3.114, 3.957 
(2009), service connection will be severed only where evidence 
establishes that the grant of service connection is clearly and 
unmistakably erroneous, with the burden of proof being upon VA.  
38 C.F.R. § 3.105.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
appellant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  Unless otherwise provided in 38 C.F.R. 
§ 3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.

In March 2004, the RO proposed to sever service connection for 
the appellant's residuals of a left elbow injury and for a left 
forearm disorder.  Therein, the RO provided all of the material 
facts and reasons underlying the proposed severances.  That same 
month, a letter was sent to the appellant's address of record 
notifying him of the proposed severances.  This letter also 
informed the appellate that he had 60 days to submit evidence 
demonstrating why service connection should not be severed for 
residuals of a left elbow injury and/or for a left forearm 
disorder.  The appellant submitted a statement purportedly from 
his commanding officer who asserted remembering that the 
appellant was absent from drills on March 10, 1968, but that he 
participated in drills on March 11, 1968.  The appellant also 
requested a hearing, which was conducted on May 3, 2004.  See 
38 C.F.R. § 3.105(i).  Despite this evidence, the RO effectuated 
the severances in a June 5, 2004, rating decision, and the 
severances became effective September 1, 2004.  Id. at (d).  The 
Board thus finds that the notice provisions and procedural 
safeguards required by 38 C.F.R. § 3.105 have been satisfied.  
The Board now turns to whether severance of service connection 
for residuals of a left elbow injury and for a left forearm 
disorder was proper.

In addition to determining if the applicable notice provision and 
procedural safeguards were adhered to, in order to properly sever 
a grant of service connection, VA must also demonstrate that the 
grant of service connection contained clear and unmistakable 
error (CUE).  The evidentiary standard for CUE has been analyzed 
in a number of the Court's opinions.  Most of these address the 
appeals of appellants seeking a finding of CUE in a past denial 
of benefits.  However, the Court has held that the standard is 
equally applicable to VA where the issue is severance of service 
connection based on CUE.  Once service connection has been 
granted, it may be withdrawn only after VA has complied with 
specific procedures and meets the high burden of proof.  
38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) (holding that "[i]n effect, § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to have 
an unfavorable previous determination overturned.").

CUE is defined as "a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) 
in a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Further, the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Moreover, a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Additionally, although the same standards apply in a 
determination of CUE in a final decision under 38 C.F.R. 
§ 3.105(a) and a determination as to whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection under 38 C.F.R. § 3.105(d), 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection award.  
Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997).  Because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Venturella, 10 Vet. 
App. at 342-43.  Thus, "[i]f the Court were to conclude that...a 
service-connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the time 
of the award thereof, VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Id.

The Board does not dispute that the appellant's residuals of a 
left elbow injury and a left forearm disorder resulted from a 
motor vehicle accident occurring at 12:30 am on March 17, 1968, 
in Nashville, Tennessee.  The appellant has acknowledged that, at 
the time of the March 17, 1968, motor vehicle accident, he was 
not actually engaged in Army Reserves training.  Rather, he 
contends that the March 17, 1968, motor vehicle accident occurred 
while traveling consequent to a period of either active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA).  
See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding 
that the Board commits error only in failing to discuss a theory 
of entitlement that was raised either by the appellant or by the 
evidence of record; Board is not required to sua sponte raise and 
reject "all possible" theories of entitlement in order to 
render a valid opinion).  

Preliminarily, the Board notes that the rating decision wherein 
service connection was granted for residuals of a left elbow 
injury and for a left forearm disorder was dated in November 
2001.  As such, the Board must determine whether the November 
2001 rating decision contained CUE based on law that was in 
effect at that time.  Damrel, 6 Vet. App. at 245; Russell, 3 Vet. 
App. at 313-14.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (2009); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Active military, naval, or air service includes any period 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 
1991); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply 
to the appellant's ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106.

Further, any individual who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from such ACDUTRA or INACDUTRA shall be deemed 
to have been on ACDUTRA or INACDUTRA, as the case may be.  VA 
will determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from an injury or covered disease so incurred.  
In making such determinations, there shall be taken into 
consideration the hour on which the individual began to proceed 
or return; the hour on which the individual was scheduled to 
arrive for, or on which the individual ceased to perform, such 
duty; the method of travel performed; the itinerary; the manner 
in which the travel was performed; and the immediate cause of 
disability or death.  Whenever any claim is filed alleging that 
the claimant is entitled to benefits by reason of this paragraph, 
the burden of proof shall be on the claimant.  38 C.F.R. § 
3.6(e).

Based on a review of the evidence of record and the laws in 
effect at the time of the November 2001 rating decision, the 
Board finds that the salient issue with respect to the 
appellant's claim of entitlement to service connection for 
residuals of a left elbow injury was a determination as to 
whether the March 17, 1968, motor vehicle accident occurred while 
he was "returning directly from" Reserve training in 
Wilmington, North Carolina.  Thus, in order for the severance of 
service connection for residuals of a left elbow injury to be 
deemed proper, the November 2001 rating decision must contain CUE 
as to this determination.

In the November 2001 rating decision, there was no overt 
determination that the March 17, 1968, motor vehicle accident 
occurred while the appellant was "returning directly from" the 
March 1968 training in Wilmington, North Carolina.  38 C.F.R. 
§ 3.6(e).  The analysis was limited to a conclusory determination 
that the appellant's residuals of a left elbow injury were 
"established as directly related to [his] military service" 
and, thus, service connection was warranted.  Because the RO did 
not elaborate as to how the appellant's residuals of a left elbow 
injury were "directly related to [his] military service," or 
what specific evidence or regulation supported that conclusion, 
the Board is unable to ascertain whether CUE was committed in 
determining that service connection was warranted.  Consequently, 
the Board must find that the evidence of record does not 
establish that the grant of service connection for residuals of a 
left elbow injury was clearly and unmistakably erroneous.  

In the June 2004 rating decision, the RO based the decision to 
sever service connection for residuals of a left elbow injury on, 
among other evidence, the fact that the appellant's address of 
record was in White Plains, New York; that the motor vehicle 
accident occurred in Nashville, Tennessee; and that, other than 
the appellant's assertions, there was no evidence of record 
accounting for the period of time between his Reserve training 
and the March 17, 1968 motor vehicle accident.  While correct, 
this evidence was known and available to the RO at the time of 
the November 2001 rating decision.  Revisiting such evidence at 
this point amounts to nothing more than a simple disagreement 
with how it was originally weighted and evaluated.  See 38 C.F.R. 
§ 3.105(a).  

Based on a review of the evidence of record and the laws in 
effect at the time of the November 2001 rating decision, the 
Board finds that the salient issue with respect to the 
appellant's claim of entitlement to service connection for a left 
forearm disorder is a determination as to whether it was related 
to his residuals of a left elbow injury.  Consequently, in order 
for the severance of service connection for a left forearm 
disorder to be deemed proper, the November 2001 rating decision 
must contain CUE as to the determination that a left forearm 
disorder was related to the appellant's residuals of a left elbow 
injury.

In the November 2001 rating decision, it was determined that 
service connection was warranted on a secondary basis for the 
appellant's left forearm disorder as it was "related to the 
[appellant's] service-connected [residuals of a left elbow 
injury]."  Earlier in November 2001, the appellant underwent a 
VA examination to ascertain the presence of a left forearm 
disorder and, if present, the severity and etiology thereof.  The 
diagnosis was "deformity of left elbow secondary to fractures 
and residual weakness of the left forearm and loss of motion of 
left forearm."  The evidence of record did not include another 
competent etiological opinion with respect to the appellant's 
left forearm disorder.  As such, the Board must find that the 
evidence of record does not establish that the grant of service 
connection for left forearm disorder was clearly and unmistakably 
erroneous.

The Board finds that VA has not met the high evidentiary burden 
of showing CUE in the November 2001 rating decision with respect 
to either of the claims at issue herein.  Consequently, the 
severance of the grant of service connection for residuals of a 
left elbow injury and for a left forearm disorder was improper 
and, thus, service connection is restored.


ORDER

Severance of service connection for residuals of a left elbow 
injury, effective September 1, 2004, was improper, and the appeal 
for restoration of service connection is granted.

Severance of service connection for a left forearm disorder, 
effective September 1, 2004, was improper, and the appeal for 
restoration of service connection is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


